           Case 1:17-cv-00148-TJC Document 61 Filed 04/27/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


CONTINENTAL RESOURCES, INC.,                     CV 17-148-BLG-SPW-TJC

                     Plaintiff,
                                                 ORDER GRANTING
vs.                                              MOTION TO WITHDRAW

WYOTEX OIL COMPANY,

                     Defendant.

      Defendant’s counsel, Jared S. Dahle, Jason M. Collins and the law firm of

Garlington, Lohn & Robinson, PLLP, have filed an unopposed motion to withdraw

as counsel of record for Defendant. (Doc. 58.) The requirements of Local Rule

83.3 have been met. Accordingly, IT IS HEREBY ORDERED that:

      1.      Jared S. Dahle, Jason M. Collins and the law firm of Garlington, Lohn

& Robinson, PLLP are granted leave to withdraw from this case as counsel of

record for Defendant Wyotex Oil Company.

      2.      Because Defendant Wyotex Oil Company is a corporation, it is not

allowed to appear pro se. Local Rule 83.8(b). Accordingly, Defendant Wyotex

Oil Company must immediately retain counsel and counsel must appear within 30

days from the date of this Order. If Defendant Wyotex Oil Company is unable to

retain counsel within the time allowed above, Defendant Wyotex Oil Company

must submit a Status Report to the Court setting forth the reasons why counsel has
           Case 1:17-cv-00148-TJC Document 61 Filed 04/27/20 Page 2 of 2



not been retained.

      3.      Defendant Wyotex Oil Company is further advised that the Court has

issued a Scheduling Order in this case, and that all deadlines and requirements set

forth in the Scheduling Order remain in effect.

      3.      The Clerk’s office is directed to mail a copy of this order and a copy

of the Court’s March 24, 2020 Scheduling Order (Doc. 57) to Defendant Wyotex

Oil Company:

                                Louis A. Oswald, III
                               Wyotex Oil Company
                                 P.O. Box 280969
                             Lakewood, CO 80228-0969

IT IS ORDERED.

      DATED this 27th day of April, 2019.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
